Citation Nr: 0418576	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for variously 
diagnosed gastrointestinal disorders, to include peptic ulcer 
disease (PUD) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1945 to September 1946.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Board 
previously denied this claim in June 2001.  The veteran 
testified before a local hearing officer at the RO in 
February 2003.  


FINDING OF FACT

The veteran's variously diagnosed service connected 
gastrointestinal disorder is not shown to be manifested by 
anemia, weight loss, malnutrition, or recurrent 
incapacitating episodes; nor are there symptom combinations 
productive of severe impairment of health.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service-connected variously diagnosed 
gastrointestinal disorders.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes (Codes) 
7305, 7323 and 7346 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why his increased rating claim was denied in the April 2002 
RO rating decision and in a May 2003 statement of the case 
(SOC).  A March 2002 letter (before the rating appealed) 
advised the veteran of the VCAA, the evidence needed to 
establish his claim and of his and VA's respective 
responsibilities in claims development.  The SOC also 
informed him of pertinent VCAA regulations and of what was 
needed to establish a higher rating.  While the March 2002 
letter advised the veteran to respond in 30 days, it went on 
to inform him that evidence submitted within one year would 
be considered.  While the veteran was not specifically 
advised to submit everything in his possession pertaining to 
his claim, the notice to him advising him to submit any 
medical records showing increased severity or worsening had 
essentially the same effect as advising him to submit 
everything he had pertinent to his claim.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and pertinent post-service 
VA treatment records.  He has been afforded several VA 
examinations, most recently in March 2002.  All of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Background

Service medical records reflect treatment afforded the 
veteran for peptic ulcer in July 1946.  


On VA stomach examination in November 2000, the veteran 
complained of continuing epigastric distress.  He noted that 
he used Maalox (r) 3 to 4 times daily plus Alka Seltzer (r) as 
needed for his epigastric distress.  He denied 
gastrointestinal bleeding and reported no dysphagia.  
Regurgitation was rare, but he experienced loose stools about 
every two weeks, which included watery stools 3 to 5 times 
daily and mild abdominal cramps.  Examination showed mid 
abdominal tenderness just above the umbilicus and slight 
tenderness in other parts of the abdomen, and normal 
peristalsis on auscultation.  He weighed 185 pounds.  The 
diagnoses included GERD, symptoms partially controlled with 
his medications, no evidence of amebiasis, and no evidence of 
spastic colon.

In an August 2001 letter, a VA physician described the 
veteran's PUD as moderately symptomatic despite treatment 
with Rabeprozole.

On VA stomach examination in March 2002 the veteran indicated 
that since his November 2000 VA examination his GERD symptoms 
had remained about the same.  He indicated that he had done 
better on Lansoprazole than on the currently prescribed 
Rabeprozole.  He used Alka Seltzer (r) and Maalox (r) as needed 
for his epigastric distress.  He complained of regurgitation 
about two times a month and loose stools about every two 
months, lasting at times as long as a month.  Amebiasis was 
not reported.  He weighed 190 pounds.  Examination revealed 
generalized abdominal guarding without true rigidity.  No 
palpable organs or masses were noted.  The diagnoses were no 
amebiasis, GERD unchanged, and spastic colon unchanged.  

VA outpatient treatment records contain diagnoses relating to 
the veteran's service-connected gastrointestinal disability.  
In August 2001 PUD/GERD was noted to be "[s]table bad."  In 
March 2002, GERD was reported to cause the veteran trouble 
swallowing solid foods.  In April 2002 the veteran's GERD was 
noted to have caused a marked increase in pain and dysphagia.  
The veteran's weight had increased to 188 (up 6.5 pounds).  
In July 2002 he was noted to be swallowing better, and taking 
Lansoprazole and off Rofecoxib.  In April 2003 
fatigue/malaise was reported.  The veteran's weight was 182 
pounds.  

At the February 2003 hearing the veteran testified that his 
symptoms included constipation, diarrhea and nausea.  He said 
his weight stayed between 170 and 185 pounds.  Bowel 
accidents were rare.  He denied ever being anemic.  He 
complained of "constant" stomach pain.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings for gastrointestinal disorders under Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112.

The RO has rated the veteran's variously diagnosed 
gastrointestinal disability under Code 7319.  See April 2002 
rating decision.  Under Code 7319, severe irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), manifested 
by diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent rating, which is the maximum schedular rating under 
that Code.  The Board must now consider whether a higher 
rating may be assigned under any other applicable code.

Under Code 7305 (for rating duodenal ulcers) moderately 
severe disease that is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is to be rated 40 percent.  
Severe duodenal ulcer disease warrants a 60 percent rating.

Under Code 7323, a 60 percent evaluation requires severe 
ulcerative colitis with numerous attacks each year, 
malnutrition, and only a fair state of health during 
remissions.

Under Code 7346, a maximum 60 percent rating is assigned for 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

On the most recent VA examination, in March 2002, the veteran 
reported that his symptoms had remained essentially unchanged 
since November 2000.  He reported twice monthly 
regurgitation.  He claimed he experienced loose stools about 
every two months, lasting at times as long as a month.  There 
was no amebiasis.  He weighed 190 pounds.  Examination 
revealed generalized abdominal guarding without true 
rigidity.  In February 2003 the veteran testified that while 
he had constant stomach pain, he had never been anemic.  The 
veteran's complaints of constant stomach pain, constipation, 
diarrhea and nausea have been considered.  However, he has 
denied ever having had anemia, and anemia is not clinically 
show.  The veteran's weight has remained essentially stable, 
within a range between 182 (April 2003) and 190 (May 1996) 
pounds.  He has not reported, nor does the record show, any 
(much less four or more a year) incapacitating episodes.  
Such findings neither satisfy, nor approximate the Code 7305 
criteria for the next higher, 40 percent, rating.   

A rating in excess of 30 percent is also not warranted under 
Code 7323 or Code 7346.  Numerous attacks of ulcerative 
colitis and malnutrition with only a fair state of health 
during remissions , necessary for a rating in excess of 30 
percent under Code 7323, are not shown.  And while the 
veteran has complained of symptoms of pain and vomiting, 
anemia or severe impairment of health (necessary for a 60 
percent rating under Code 7346) also are not shown.  The 
disability picture presented does not reflect symptoms or a 
symptom combination sufficient to satisfy the criteria for a 
higher rating under any applicable diagnostic code.  
Consequently, the claim must be denied.



ORDER

A rating in excess of 30 percent for a variously diagnosed 
gastrointestinal disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



